Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about July 24, 2006, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act, unanimously affirmed.
The court properly determined that “substantial justice dictate[d] that the application should be denied” (L 2004, ch 738, § 23), in that defendant was a very large-scale drug dealer, whose extensive criminal conduct had a detrimental effect on the community at large (see e.g. People v Vasquez, 41 AD3d 111 [2007]). Concur—Mazzarelli, J.E, Saxe, Friedman, Marlow and Williams, JJ.